Title: Michele Raggi: Account with the University of Virginia, 8 Sept. 1820, 8 September 1820
From: Raggi, Michele
To: 


            
            
              
              
            
          Michiele Raggis expences to the University of Va1820D.CtsSept: 8Forhis wages from 17th Feby 19 to this date819.68〃loss in exchange on money advanced him}22.20in Leghorn〃expences in Leghorn $30—sea stores $2454.00〃passage Money140.00〃Expences in Baltimore $9.009.00〃do from Baltimore to the University26.50〃Boarding charges here 193.53. working 11.54205.07〃Extra: Expences for Spirits, candles, sugar}102.11〃bed clothing & other necessaries〃tolls furnished by him12.00Total expences of M. R$1390.56A. S. Brockenbrough
          P. U. Va